Filed 11/22/22 Tevis v. Satin CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (El Dorado)
                                                            ----




NANCY TEVIS et al.,                                                                           C093838

                   Plaintiffs and Appellants,                                  (Super. Ct. No. PC20200273)

         v.

HEATHER SATIN et al.,

                   Defendants and Respondents.




         Plaintiffs Larry Tevis and Nancy Tevis appeal the trial court’s order declaring
them vexatious litigants. They argue the trial court’s designation was not supported by
substantial evidence. We affirm.
                                                 BACKGROUND
         We derive the facts and procedural history, as best as we are able, from the limited
record provided on appeal.
         Plaintiffs filed the underlying action against the defendants, which according to
plaintiffs’ opening brief, appears to involve claims relating to negligence, elder abuse,

                                                             1
and breach of fiduciary duty. Defendants moved the trial court for an order declaring
plaintiffs to be vexatious litigants and to dismiss the case due to plaintiffs’ failure to pay
court fees. The trial court granted the motion, declaring plaintiffs vexatious litigants on
the ground that “the claims made in the instant action were or could have been litigated in
the earlier case of Tevis, et al. v. Mittelstadt, et al., El Dorado County Superior Court
Case No. SC20180043,” which plaintiffs “voluntarily dismissed with prejudice.” The
court dismissed the current action.
       Plaintiffs timely appealed. We denied plaintiffs’ request for permission to appeal
the order dismissing the action with prejudice. Plaintiffs were allowed to proceed with
the appeal solely on the issue of whether the trial court erred in declaring them vexatious
litigants and in entering a prefiling order. We received no briefing from defendants.
                                       DISCUSSION
       Plaintiffs argue the trial court abused its discretion in designating them as
vexatious litigants, claiming the court’s findings were not supported by substantial
evidence.1 We disagree.
       A vexatious litigant is a person who, “[a]fter a litigation has been finally
determined against the person, repeatedly relitigates or attempts to relitigate, in propria
persona, either (i) the validity of the determination against the same defendant or
defendants as to whom the litigation was finally determined or (ii) the cause of action,
claim, controversy, or any of the issues of fact or law, determined or concluded by the
final determination against the same defendant or defendants as to whom the litigation
was finally determined.” (Code Civ. Proc., § 391, subd. (b)(2).) A litigation is
determined adversely to a plaintiff for purposes of the vexatious litigant statute if the



1 Plaintiffs additionally argue this court and the trial judge perpetrated fraud on the court.
We decline to address this claim because plaintiffs’ appeal is limited to the propriety of
the trial court’s vexatious litigant designation.

                                               2
plaintiff voluntarily dismisses the case. (Garcia v. Lacey (2014) 231 Cal.App.4th 402,
406; Tokerud v. Capitolbank Sacramento (1995) 38 Cal.App.4th 775, 781.)
       “In order to demonstrate error, an appellant must supply the reviewing court with
some cogent argument supported by legal analysis and citation to the record.” (City of
Santa Maria v. Adam (2012) 211 Cal.App.4th 266, 286-287.) A reviewing court may
disregard arguments not supported by accurate citations to the record or pertinent legal
authority, as well as conclusory arguments. (Id. at p. 287.)
       “A court exercises its discretion in determining whether a person is a vexatious
litigant. [Citation.] We uphold the court’s ruling if it is supported by substantial
evidence. [Citations.] On appeal, we presume the order declaring a litigant vexatious is
correct and imply findings necessary to support the judgment. [Citation.]” (Bravo v.
Ismaj (2002) 99 Cal.App.4th 211, 219.)
       Here, the record before us consists of 17 pages of the clerk’s transcript.2 It shows
the trial court considered a prior action filed by plaintiffs against the defendants, and
concluded plaintiffs’ claims in the instant action “were or could have been litigated” in
the earlier case. On this basis, the court declared plaintiffs vexatious litigants. Nothing
in the record demonstrates the nature of the claims raised in either the instant action or
the prior action, or otherwise disproves the trial court’s findings. We must therefore
presume the court’s order is correct and imply necessary findings to support this
conclusion. (Bravo v. Ismaj, supra, 99 Cal.App.4th at p. 219.)
       On appeal, plaintiffs made no argument concerning the trial court’s finding that
they relitigated or attempted to relitigate issues that were determined adversely to them in
the instant action. They instead argue the trial court’s findings were not supported by



2 We decide the appeal on the record, the opening brief, and any oral argument by
plaintiffs because the defendants failed to file a brief on appeal. (Cal. Rules of Court,
rule 8.220(a)(2).)

                                              3
substantial evidence because “plaintiff’s [sic] [prior] litigation was in good faith” and the
trial court “fail[ed] to make substantive findings of plaintiffs [sic] litigation to be
frivolous, to harass, and cause delay,” citing federal authority. But these arguments have
nothing to do with the trial court’s findings. They also provide no citation to the record
in support of these arguments. Moreover, the federal cases relied on by plaintiffs are not
binding on this court. (Nunez v. Nevell Group, Inc. (2019) 35 Cal.App.5th 838, 847-848
[“Federal decisional authority does not bind the California Courts of Appeal on matters
of state law”].) Absent any cogent analysis, an adequate record, or citations to support in
the record provided, plaintiffs have not carried their burden to demonstrate any error.
(City of Santa Maria v. Adam, supra, 211 Cal.App.4th at p. 287.)
                                       DISPOSITION
       The trial court’s order is affirmed. Because defendants did not file a brief and
nothing in the record suggests they incurred any costs on appeal, no costs are awarded.


                                                        /s/
                                                    BOULWARE EURIE, J.


We concur:



    /s/
ROBIE, Acting P. J.



    /s/
KRAUSE, J.




                                               4